

117 HR 5270 IH: Pausing Enhanced Pandemic Pathogen Research Act of 2021
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5270IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Carter of Georgia (for himself, Mr. Cuellar, and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the National Institutes of Health from conducting or supporting certain gain-of-function research, and for other purposes.1.Short titleThis Act may be cited as the Pausing Enhanced Pandemic Pathogen Research Act of 2021.2.No conduct or support by NIH of gain-of-function researchPart A of title IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by adding at the end the following:404O.Gain-of-function research(a)ProhibitionDuring the period ending on September 30, 2026, the National Institutes of Health shall not conduct or support, directly or indirectly, including through subgrants, any gain-of-function research that may be reasonably anticipated to confer attributes to any influenza virus or coronavirus (including any coronavirus that is associated with severe acute respiratory syndrome) such that the virus would have enhanced pathogenicity or transmissibility in mammals via the respiratory route. (b)LimitationThis section does not apply to characterization or testing of any naturally occurring influenza virus or coronavirus, unless the characterization or testing is anticipated to increase pathogenicity or transmissibility. .